JUDGE LICHTENSTEIN
specially concurring.
* 142 I agree with Parts II and IV of the majority's opinion. I write separately with regard to Part III because I am not con-vineed that Dr. Stafford's testimony about defendant's injury was permitted under the reporting statute's exception to the physi-clan-patient privilege, See § 12-86-1358), C.R.S.2014. However, I agree with the majority that any error in the admission of the testimony was harmless.
T43 As pertinent here, the reporting statute requires a physician who treats an injury "to report the injury at onee to the police," if he or she "has reason to beheve [the injury] involves a criminal act." § 12-86-135(1)(a).
{44 When the physician has a duty to report the injury, the legislature has determined that the reporting physician may testify about the injury without first obtaining the patient's consent. § 1286-185(8). Under this provision, a physician "who makes a report pursuant to subsection (1). of this section shall not. be subject to the phys1clan—pat1ent relationship described in section 13—90— 107(1)(d), C.R.S., as to the medical examination and diag‘nosis.” § 12-361835(3).
[ 45 I do not join the majority's conclusion that Dr. Stafford was permitted to. testify about the injury pursuant to section 12-361858), because I am not persuaded that the nature of defendant's injury (and any cireumstances reported to the doctor about how the injury was inflicted) triggered the physician's duty to report., And, although defendant was brought to the hospital in police custody, I cannot discern from the statute that this cireumstance, without more, would trigger a duty to report an otherwise unreportable injury that was already known to police,.
46 Some injuries, by their very nature, must be reported, § 1286-185(1) (injuries triggering the duty to report include bullet wounds, gunshot wounds, powder burns, other injuries caused by a knife or other sharp instrument, bites from dangerous dogs, and injuries from domestic violence). But defendant's injury, a fractured heel, is not one of them. -
147 The statute also requires the reporting of other injuries that a physician "has reason to believe involve[ ] a criminal act." Id. For example, a doctor may have a reason to believe that an inherently unsuspicious injury involves a criminal act based on the report to the doctor about how the injury was incurred. See An Act Concerning the Mandatory Reporting of Domestic Abuse by Physicians: Hearing on H.B. 95-1114 Before the 8. Judiciary Comm., 60th Gen,. Assemb., lst Reg. Sess., (Feb. 28, 1995) (statement of Sen. Donald J. Mares1). But there is no evidence in this record that the doctor believed that defendant's injury fell into this category, such that he was required "to report the injury at onee to the police." The doctor testified that broken heel injuries are "relatively common" and he has seen "quite a few patients with this type of injury." And the record does not include any evidence that the police officer-or the defendant-told the doctor how or when defendant sustained the injury, or whether it was sustained during a criminal act. Thus, neither the nature of the injury, nor the information about how it was incurred, triggered a duty to report.
T48 The majority relies on the fact of police custody as providing the "reason to *771believe" that the injury "involve[d] a criminal act." But, police custody may arise from a recent arrest on a warrant for an older crime, or an arrest for an outstanding bench warrant, as well as an arrest for recent criminal activity. Thus, the mere fact of custody did not provide the doctor with any information whether the injury involved a criminal act. Under the cireumstances of this case, where the injury or information about it do not separ ately trigger the duty to report, a People v. Covington, 19 P.3d 15, 21 n.5 (Colo. 2001), I cannot discern from a plain reading of the statute any legislative intent that police custody, alone, triggers the statutory duty to report.
[ 49 If anything, the legislative hearings on the enactment and amendments to the reporting statute suggest that the mere fact of custody would not create a duty to report. By enacting subsection (1), the General Assembly intended that physicians would report injuries to the police and, as a result, that suspects and victims of erimes would come to law enforcement's attention. An Act Concerning the Reporting by Physicions of Injuries Caused by Weapons: Hearing on HB, 79-1366 Before the S., 52d Gen. Assemb., ist Reg. Sess. (Apr. 18, 1979); An Act Concerning the Mandatory Reporting of Domestic Abuse by Physicians: Hearing on HB. 95-1114 Before the H. Judiciary Comm., 60th Gen. Assemb., Ist Reg. Sess. (Feb. 2, 1995) (statement of Rep, Glenda Swanson Lyle 2); An Act Concerning the Mandatory. Reporting of Domestic Abuse by Physicians: Hearing on H.B. 96-1114 Before the S. Judiciary Comm., 60th Gen. Assemb., Ist Reg. Sess. (Feb. 28, 1995) (statement of Sen. Donald J. Mares 3). The legislative purpose underlying subsection (1)'s duty to report would not be furthered under the cireumstances of this case because defendant and his injury were already known to police. See People v. Dinkel, 2013 COA 19, ¶6, 821 P.3d 569 ("Our task in construing a statute is to ascertain and give effect to the intent of the General Assembly."). ‘
150 By adding subsection (8) to the reporting statute, the General Assembly ensured that when a doctor made the statutorily required report, that doctor could be called at trial to testify about that injury. Otherwise, "(whithout the physician's ability to testify concerning bare medical information, the duty to. report was hollow." Coving-ton, 19 P.Bd at 22; see also An Act Concerning Provisions for the Purpose of Enhancing the Substantive Criminal Laws: Hearing on HB. 95-1070 Before the H. Judiciary Comm., 60th Gen. Assemb., 1st Reg. Sess. (Jan. 17, 1995) (statement of Ray Slaughter, Director of the Colorado Dlstmct Attorneys' Council 4. . .
T51 Because I am not‘penrsuaded that Dr. Stafford was statutorily required to report this injury, I do not join the majority's conclusion that the reporting statute applies to this case to abrogate the physician-patient privilege, Accordingly, I would conclude that the testimony is privileged and the trial court erred in allowing Dr. Stafford's testimony about defendant's injury. I agree with the majority, however, that any error in the admission .of the testimony was harmless.

. Senator Mares Acknowledged that the duty to report domestic violence injuries would arise when a doctor notices "those bruises look pretty darn suspect" and the victim admits that "this man ... hit me."


. Representative Lyle explained to the legislators that the purpose of the amendment "is to improve the probability that incidents of domestic abuse are reported to law enforcement authorities,"


. Senator Mares clarified that the purpose of the statute was "you have a guy commg in to the hospital with a knife in his back, ... they could be a victim, ... [or] somebody was just shooting at the police and got shot and is headed to the hospital and we want to be able to find the criminal,"


, Mr. Slaughter explained to the legislators that "[the physician-patient privilege is what we're talking about here, [Section] 12~36135 mandates reports by doctors to law enforcement in certain types of situations. ' Mandatory reports of bullet wounds, gunshot wounds, powder burns, knife wounds, ice pick wounds, and other sharp instrument wounds. Doctors have to report to the police. What we're running into is that those same doctors never make it to the stand...."